DETAILED CORRESPONDENCE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims 1-10 are pending. 

Response to Arguments
Applicant argues the 103 rejection, on page 5 lines 14-20, in view of Wei (US 2017/0239424), stating that the prior art allegedly doesn’t teach “a torsion spring”, but rather, allegedly teaches a “compression spring which requires a rotational motion [from the user] to strain the spring during dose setting”. 
The examiner has fully considered applicant’s argument, and while applicant argues that the torsion spring of applicant’s invention solely moves in a translational motion when triggered by a user, the independent Claim 1 merely requires the torsion spring have “a first spring end arranged stationarily with respect to the housing, and a second spring end capable of rotation about the main axis”. Further, the claim merely requires “the input structure be operable to strain the torsion spring”.
The embodiment of Wei (seen in Wei Fig. 11) doesn’t specifically teach the drive spring (208) is strained by the input structure (201, 202), however, the input structure (201, 202) does create torque (Wei [0062] where (201) is rotated by the user to select a dose, then (202) is depressed to initiate injection) as applicant alleges. It would be obvious that the torque generated by the input structure would be translated to the driving spring to then drive the push rod to the distal end of the drug delivery device (deliver the injection).
This is further illustrated directly in the embodiment of Wei [0074], seen in Figs 51-55, which explicitly teaches the input structure (push button (1002), connector (1001), and driving gear (1005)) will generate tension/torque on a torsion (drive) spring (1006). Hence when the push button (1002) is pushed towards a distal end of the drug delivery device (100), the connector (1001) is pushed away from the drive gear ratchet feature (1005b) and the push rod (1003) is released, the torsion spring (1006) via the driving gear (1005) then drives the push rod (1003) to move toward the distal end of the drug delivery device (100). Hence the embodiment of Wei Fig. 51-55 does read upon the limitations of independent Claim 1.
While the rejection in view of Wei’s embodiment in Fig. 11 is withdrawn, a rejection in view of Wei’s embodiment in Fig. 51-59 is seen below.

Applicant further argues the 103 rejection, on page 7 lines 1-12 in view of Wei (US 2017/0239424), stating that the prior art mixes and matches embodiments of Wei, allegedly “seemingly at random with hindsight reconstruction”. The examiner has fully considered applicant’s argument, and respectfully disagrees. Wei teaches in Wei [0078] that all features in the embodiments and design concepts therein can be inter-changed and combined to generate new device designs, which those of skill in the art will understand may be made without departing from the full scope and spirit of the present invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2017/0239424).
Regarding Claim 1, Wei teaches a drug delivery device (Fig. 51, (100)) comprising:
- a housing (Fig. 51, (1004, 601, 601a)) extending along a main axis (seen in Fig. 51),
- a drug expelling mechanism ([0074] for expelling (injecting) a liquid medication into a patient’s body),
- a torsion spring (Fig. 51, (1006)) adapted to power the drug expelling mechanism ([0074]), the torsion spring (1006) comprising a first spring end arranged stationarily with respect to the housing and a second spring end capable of rotation about the main axis ([0074]). Since Wei [0074] teaches torque is generating by rotation of the drive gear 1005, therefore a first spring end would be stationary and a second spring end would be capable or rotation.
- a rotatable shaft (Fig. 53B, (1005)) extending along the main axis, the rotatable shaft (1005) having a non-self-locking thread (1005b) and being axially fixed with respect to the housing (seen in Figs 53-53B),
- a spring end retainer to which the second spring end is attached, the spring end retainer being rotationally fixed relative to the rotatable shaft ([0074] spring end fixed to a retainer such that the spring can be “wound up”),
-a nut member (Fig. 53A, (1003b)) engaged with the non-self-locking thread (Fig. 53A), the nut member being axially movable by translation relative to the housing to thereby travel the non-self-locking thread between a first position in which the torsion spring is in a relaxed state (seen in Fig. 53B, [0074] when (1005) is released its relaxed) and a second position in which the torsion spring is in a strained state (seen in Fig. 53A, [0074] when (1006) is wound up its strained), and
- an input structure (Fig. 52, (1002, 1003)) operable to strain the torsion spring (1006), the input structure (1003) being axially movable by translation relative to the housing (1004) and including an interface portion (1003a) which is accessible for operation from an exterior of the housing (seen in Fig 52), the nut member (1003b) being axially fixed with respect to the input structure (1003), whereby the rotatable shaft (1005) rotates in response to a translational motion of the interface portion ([0074]).

Regarding Claim 2, Wei teaches the drug delivery device according to claim 1, wherein the torsion spring (1006) and the rotatable shaft (1005) are arranged such that proximal movement of the nut member (1003b) relative to the housing (1004) causes rotation of the spring end retainer in a spring straining direction ([0074]).

Regarding Claim 3, Wei teaches the drug delivery device according to claim 1, further comprising a releasable retaining mechanism (Fig. 53B, (1001a)) for holding the torsion spring (1006) in the strained state ([0074]), the releasable retaining mechanism comprising a ratchet arm (Fig. 53B, (1001a)) being rotationally locked with respect to the spring end retainer and axially movable between a retained position (seen in Fig. 53A), in which the ratchet arm (1001a) is engaged with a ratchet surface (Fig. 53A, (1005b)) rotationally locked with respect to the housing (1004) and rotation of the spring end retainer in a spring unwinding direction thereby is prevented ([0074] wherein the ratchet arm (1001a) engages and disengages the ratchet surface (ratchet feature 1005b)), and a released position (seen in Fig. 53B), in which the ratchet arm (1001a) is disengaged from the ratchet surface (1005b) and rotation of the spring end retainer in the spring unwinding direction thereby is allowed (seen in Fig. 53B, and in [0074]).

Regarding Claim 4, Wei teaches the drug delivery device according to claim 1, wherein the nut member (1003b) forms part of the input structure (1002, 1003).

Regarding Claim 5, Wei teaches the drug delivery device according to claim 1, further comprising a reservoir holder (Fig. 53A, (1001)) for holding at least one drug reservoir (Fig. 53A, (601) held in (1001)), the reservoir holder (1001) being axially fixed to a distal end portion of the housing (Fig. 53A, (1004)) and comprising an axially extending linear track in which the interface portion is slidably arranged (seen in Fig. 53A, where 1003a’s portion 1003 is slidably arranged in (601)).

Regarding Claim 6, Wei teaches the drug delivery device according to claim 5, further comprising an injection needle device (Fig. 51, (100)) comprising an injection needle unit (601c) configured for attachment to a distal end portion of the reservoir holder (1001) by relative translational motion, wherein the axially extending linear track extends from the distal end portion of the reservoir holder (1001), and wherein a portion of the injection needle device (100) is configured to interact with the interface portion during attachment of the injection needle unit (601c).

Regarding Claim 7, Wei teaches the drug delivery device according to claim 6, wherein the injection needle device (100) further comprises a removable needle container (Fig. 53, (601a)) for housing and protecting the injection needle unit (601c) in a pre-use condition ([0068]), and wherein the portion of the injection needle device which is configured to interact with the interface portion during attachment of the injection needle unit comprises an abutment portion of the removable needle container (seen in Fig. 53).

Regarding Claim 8, Wei teaches the drug delivery device according to claim 6, wherein the axially extending linear track extends a distance which corresponds to an axial extent of the non-self-locking thread (seen in Fig. 53A-53B, where the axial extent of (1005b) corresponds with the linear track distance (1003b, 1003) and (601)).
Regarding Claim 9, Wei teaches the drug delivery device according to claim 5, wherein the axially extending linear track is arranged in an exterior surface of the reservoir holder (seen in Fig. 53A).

Regarding Claim 10, Wei teaches the drug delivery device according to claim 1, wherein the spring end retainer forms part of the rotatable shaft ([0074] and Fig. 52, where it would be obvious the spring end retainer forms part of the rotatable shaft to which (1006) is at least attached).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783